FILED
                            NOT FOR PUBLICATION                              JUN 27 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 09-30283

               Plaintiff - Appellee,              D.C. No. 4:09-cr-00025-SEH

  v.
                                                  MEMORANDUM*
DOUGLAS JOSEPH DAY RIDER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Douglas Joseph Day Rider appeals from the district court’s judgment and

challenges his guilty-plea conviction for failure to register as a sexual offender

under the Sex Offender Registration and Notification Act (“SORNA”), in violation

of 18 U.S.C. § 2250(a). We have jurisdiction under 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Rider first argues that the district court should have dismissed the indictment

because Montana had not implemented SORNA at the time of his offense. This

argument is foreclosed. See United States v. Elk Shoulder, 738 F.3d 948, 954-55

(9th Cir. 2013), cert. denied, 134 S. Ct. 1920 (2014) (enforcement of SORNA is

not dependent on a state’s implementation of the administrative portion of

SORNA); United States v. Elkins, 683 F.3d 1039, 1046 (9th Cir. 2012) (same).

      Rider next argues that Congress lacked authority under the Commerce

Clause to require him to register. This argument is also foreclosed. See United

States v. Kebodeaux, 133 S. Ct. 2496, 2500 (2013) (concluding that “the Necessary

and Proper Clause grants Congress adequate power to enact SORNA and to apply

it” to a defendant convicted of a federal sex crime who was subject to federal sex

offender registration requirements at the time of SORNA’s enactment in 2006); Elk

Shoulder, 738 F.3d at 959 (same).

      AFFIRMED.




                                          2                                   09-30283